538 F.2d 290
Colin F. MacCOLLOM, Appellant,v.UNITED STATES of America, Appellee.
No. 73-1659.
United States Court of Appeals,Ninth Circuit.
Aug. 5, 1976.

1
John Strait, Public Defender (argued), Seattle, Wash., for appellant.


2
Charles F. Mansfield, Asst. U. S. Atty.  (argued), Seattle, Wash., for appellee.

ORDER

3
Before HUFSTEDLER and GOODWIN, Circuit Judges, and TAYLOR,* District Judge.


4
Upon the authority of United States v. MacCollom, --- U.S. ----, 96 S.Ct. 2086, 48 L.Ed.2d 666 (1976), reversing MacCollom v. United States, 511 F.2d 1116 (9th Cir. 1974), the judgment of the district court in the above-entitled case is


5
Affirmed.



*
 The Honorable Fred M. Taylor, Senior United States District Judge for the District of Idaho, sitting by designation